jf oiirtlj Court of SS
                                           Antonio, Ci\\as'

                                          October 1.2013


                                       No.()4-12-00781-CR


                                    Douglas Anthony Wilkens.
                                             Appellant

                                                 V.




                                        The State of Texas,
                                              Appellee


                                 Trial Court Case No. 201ICR9131


                                         () R D E R

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will mil significantly aid it in determining the legal and
Tactual issues presented in the appeal. See Tex. R. App. P. 39.S. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 12.
2013. to the following panel: Justice Marion. Justice Marline/, and Justice Chapa.        All parlies
will be notified of the Court's decision in this appeal in accordance with 1 ex. R. Ait. P. 48.

       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.S.    Such a motion should he filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 1. 2013.



                                                              Sandee Bryan Marion, Justice


        IN WITNESS WHEREOF, 1 have hereunto set my hand and affixed the seal of the said
court on this October 1. 2013.



        •^X^..--—"■"--.'V %
       go/       s>      v
                          I